
	
		IB
		Union Calendar No. 383
		111th CONGRESS
		2d Session
		H. R. 6081
		[Report No.
		  111–643]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 9, 2010
			Mr. Young of Florida
			 (for himself and Ms. Matsui)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			September 28, 2010
			Additional sponsors: Mr.
			 Himes, Ms. Richardson,
			 Mr. Jackson of Illinois,
			 Mr. Oberstar,
			 Mrs. Capps,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Weiner,
			 Mr. Cohen, and
			 Mr. Ellison
		
		
			September 28, 2010
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on August 9, 2010
		
		
			
		
		A BILL
		To amend the Stem Cell Therapeutic and
		  Research Act of 2005.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Therapeutic and Research
			 Reauthorization Act of 2010.
		2.Amendments to the Stem
			 Cell Therapeutic and Research Act of 2005
			(a)Cord blood
			 inventorySection 2 of the Stem Cell Therapeutic and Research Act
			 of 2005 (42 U.S.C. 274k note) is amended—
				(1)in subsection (a), by
			 inserting the inventory goal of at least before
			 150,000;
				(2)in subsection (c)—
					(A)in paragraph (2), by
			 striking or is transferred and all that follows through the
			 period and inserting for a first-degree relative.; and
					(B)in paragraph (3), by
			 striking 150,000;
					(3)in subsection (d)—
					(A)in paragraph (1), by
			 inserting beginning on the last date on which the recipient of a
			 contract under this section receives Federal funds under this section
			 after 10 years;
					(B)in paragraph (2), by
			 striking ; and and inserting ;;
					(C)by redesignating
			 paragraph (3) as paragraph (5); and
					(D)by inserting after
			 paragraph (2) the following:
						
							(3)will provide a plan to
				increase cord blood unit collections at collection sites that exist at the time
				of application, assist with the establishment of new collection sites, or
				contract with new collection sites;
							(4)will annually provide to
				the Secretary a plan for, and demonstrate, ongoing measurable progress toward
				achieving self-sufficiency of cord blood unit collection and banking
				operations;
				and
							;
					(4)in subsection (e)—
					(A)in paragraph (1)—
						(i)by striking “10 years”
			 and inserting “a period of at least 10 years beginning on the last date on
			 which the recipient of a contract under this section receives Federal funds
			 under this section”; and
						(ii)by striking the second
			 sentence and inserting The Secretary shall ensure that no Federal funds
			 shall be obligated under any such contract after the date that is 5 years after
			 the date on which the contract is entered into, except as provided in
			 paragraphs (2) and (3).;
						(B)in paragraph (2)—
						(i)in the matter preceding
			 subparagraph (A)—
							(I)by striking
			 Subject to paragraph (1)(B), the and inserting
			 The; and
							(II)by striking
			 3 and inserting 5;
							(ii)in subparagraph (A) by
			 striking 150,000 and all that follows through and
			 at the end and inserting the inventory goal described in subsection (a)
			 has not yet been met;;
						(iii)in subparagraph
			 (B)—
							(I)by inserting
			 meeting the requirements under subsection (d) after
			 receive an application for a contract under this section;
			 and
							(II)by striking or
			 the Secretary and all that follows through the period at the end and
			 inserting ; or; and
							(iv)by adding at the end the
			 following:
							
								(C)the Secretary determines
				that the outstanding inventory need cannot be met by the qualified cord blood
				banks under contract under this
				section.
								;
				and
						(C)by striking paragraph (3)
			 and inserting the following:
						
							(3)Extension
				eligibilityA qualified cord blood bank shall be eligible for a
				5-year extension of a contract awarded under this section, as described in
				paragraph (2), provided that the qualified cord blood bank—
								(A)demonstrates a superior
				ability to satisfy the requirements described in subsection (b) and achieves
				the overall goals for which the contract was awarded;
								(B)provides a plan for how
				the qualified cord blood bank will increase cord blood unit collections at
				collection sites that exist at the time of consideration for such extension of
				a contract, assist with the establishment of new collection sites, or contract
				with new collection sites; and
								(C)annually provides to the
				Secretary a plan for, and demonstrates, ongoing measurable progress toward
				achieving self-sufficiency of cord blood unit collection and banking
				operations.
								;
				
					(5)in subsection (g)(4), by
			 striking or parent; and
				(6)in subsection (h)—
					(A)by striking paragraphs
			 (1) and (2) and inserting the following:
						
							(1)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the program under this section $23,000,000 for each of
				fiscal years 2011 through 2014 and $20,000,000 for fiscal year
				2015.
							;
					(B)by redesignating
			 paragraph (3) as paragraph (2); and
					(C)in paragraph (2), as so
			 redesignated, by striking in each of fiscal years 2007 through
			 2009 and inserting for each of fiscal years 2011 through
			 2015.
					(b)National
			 programSection 379 of the Public Health Service Act (42 U.S.C.
			 274k) is amended—
				(1)by striking subsection
			 (a)(6) and inserting the following:
					
						(6)The Secretary, acting through the
				Administrator of the Health Resources and Services Administration, shall submit
				to Congress an annual report on the activities carried out under this
				section.
						;
				(2)in subsection (d)—
					(A)in paragraph (2)—
						(i)in the matter preceding
			 subparagraph (A), by striking With respect to cord blood, the Program
			 shall— and inserting the following:
							
								(A)In
				generalWith respect to cord blood, the Program
				shall—
								;
						(ii)by redesignating
			 subparagraphs (A) through (H) as clauses (i) through (viii) respectively (with
			 appropriate indentation);
						(iii)by striking clause
			 (iv), as so redesignated, and inserting the following:
							
								(iv)support and expand new
				and existing studies and demonstration and outreach projects for the purpose of
				increasing cord blood unit donation and collection from a genetically diverse
				population and expanding the number of cord blood unit collection sites
				partnering with cord blood banks receiving a contract under the National Cord
				Blood Inventory program under section 2 of the Stem Cell Therapeutic and
				Research Act of 2005, including such studies and projects that focus on—
									(I)remote collection of cord
				blood units, consistent with the requirements under the Program and the
				National Cord Blood Inventory program goal described in section 2(a) of the
				Stem Cell Therapeutic and Research Act of 2005; and
									(II)exploring novel
				approaches or incentives to encourage innovative technological advances that
				could be used to collect cord blood units, consistent with the requirements
				under the Program and such National Cord Blood Inventory program
				goal;
									;
				and
						(iv)by adding at the end the
			 following:
							
								(B)Efforts to increase
				collection of high quality cord blood unitsIn carrying out
				subparagraph (A)(iv), not later than 1 year after the date of enactment of the
				Stem Cell Therapeutic and Research
				Reauthorization Act of 2010 and annually thereafter, the
				Secretary shall set an annual goal of increasing collections of high quality
				cord blood units, consistent with the inventory goal described in section 2(a)
				of the Stem Cell Therapeutic and Research Act of 2005 (referred to in this
				subparagraph as the inventory goal), and shall identify at least
				one project under subparagraph (A)(iv) to replicate and expand nationwide, as
				appropriate. If the Secretary cannot identify a project as described in the
				preceding sentence, the Secretary shall submit a plan, not later than 180 days
				after the date on which the Secretary was required to identify such a project,
				to the Committee on Health, Education, Labor, and Pensions of the Senate and
				the Committee on Energy and Commerce of the House of Representatives for
				expanding remote collection of high quality cord blood units, consistent with
				the requirements under the National Cord Blood Inventory program under section
				2 of the Stem Cell Therapeutic and Research Act of 2005 and the inventory goal.
				Each such plan shall be made available to the public.
								(C)DefinitionIn
				this paragraph, the term remote collection means the collection of
				cord blood units at locations that do not have written contracts with cord
				blood banks for collection support.
								;
				and
						(B)in paragraph (3)(A), by
			 striking (2)(A) and inserting (2)(A)(i);
			 and
					(3)by striking subsection
			 (f)(5)(A) and inserting the following:
					
						(A)require the establishment
				of a system of strict confidentiality to protect the identity and privacy of
				patients and donors in accordance with Federal and State law;
				and
						.
				(c)Additional
			 reports
				(1)Interim
			 reportIn addition to the annual report required under section
			 379(a)(6) of the Public Health Service Act (42 U.S.C. 274k(a)(6)), the
			 Secretary of Health and Human Services (referred to in this subsection as the
			 Secretary), in consultation with the Advisory Council
			 established under such section 379, shall submit to Congress an interim report
			 not later than 180 days after the date of enactment of this Act
			 describing—
					(A)the methods to distribute
			 Federal funds to cord blood banks used at the time of submission of the
			 report;
					(B)how cord blood banks
			 contract with collection sites for the collection of cord blood units;
			 and
					(C)recommendations for
			 improving the methods to distribute Federal funds described in subparagraph (A)
			 in order to encourage the efficient collection of high-quality and diverse cord
			 blood units.
					(2)RecommendationsNot
			 later than 1 year after the date of enactment of this Act, the Advisory Council
			 shall submit recommendations to the Secretary with respect to—
					(A)whether models for remote
			 collection of cord blood units should be allowed only with limited,
			 scientifically-justified safety protections; and
					(B)whether the Secretary
			 should allow for cord blood unit collection from routine deliveries without
			 temperature or humidity monitoring of delivery rooms in hospitals approved by
			 the Joint Commission.
					(d)Authorization of
			 appropriationsSection 379B of the Public Health Service Act (42
			 U.S.C. 274m) is amended by striking $34,000,000 and all that
			 follows through the period at the end, and inserting $30,000,000 for
			 each of fiscal years 2011 through 2014 and $33,000,000 for fiscal year
			 2015..
			(e)Report on cord blood
			 unit donation and collection
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Comptroller General of the United States shall submit to the Committee
			 on Health, Education, Labor, and Pensions and the Committee on Appropriations
			 of the Senate, the Committee on Energy and Commerce and the Committee on
			 Appropriations of the House of Representatives, and the Secretary of Health and
			 Human Services a report reviewing studies, demonstration programs, and outreach
			 efforts for the purpose of increasing cord blood unit donation and collection
			 for the National Cord Blood Inventory to ensure a high-quality and genetically
			 diverse inventory of cord blood units.
				(2)ContentsThe
			 report described in paragraph (1) shall include a review of such studies,
			 demonstration programs, and outreach efforts under section 2 of the Stem Cell
			 Therapeutic and Research Act of 2005 (42 U.S.C. 274k note) (as amended by this
			 Act) and section 379 of the Public Health Service Act (42 U.S.C. 274k) (as
			 amended by this Act), including—
					(A)a description of the
			 challenges and barriers to expanding the number of cord blood unit collection
			 sites, including cost, the cash flow requirements and operations of awarding
			 contracts, the methods by which funds are distributed through contracts, the
			 impact of regulatory and administrative requirements, and the capacity of cord
			 blood banks to maintain high-quality units;
					(B)remote collection or
			 other innovative technological advances that could be used to collect cord
			 blood units;
					(C)appropriate methods for
			 improving provider education about collecting cord blood units for the national
			 inventory and participation in such collection activities;
					(D)estimates of the number
			 of cord blood unit collection sites necessary to meet the outstanding national
			 inventory need and the characteristics of such collection sites that would help
			 increase the genetic diversity and enhance the quality of cord blood units
			 collected;
					(E)best practices for
			 establishing and sustaining partnerships for cord blood unit collection at
			 medical facilities with a high number of minority births;
					(F)potential and proven
			 incentives to encourage hospitals to become cord blood unit collection sites
			 and partner with cord blood banks participating in the National Cord Blood
			 Inventory under section 2 of the Stem Cell Therapeutic and Research Act of 2005
			 and to assist cord blood banks in expanding the number of cord blood unit
			 collection sites with which such cord blood banks partner;
					(G)recommendations about
			 methods cord blood banks and collection sites could use to lower costs and
			 improve efficiency of cord blood unit collection without decreasing the quality
			 of the cord blood units collected; and
					(H)a description of the
			 methods used prior to the date of enactment of this Act to distribute funds to
			 cord blood banks and recommendations for how to improve such methods to
			 encourage the efficient collection of high-quality and diverse cord blood
			 units, consistent with the requirements of the C.W. Bill Young Cell
			 Transplantation Program and the National Cord Blood Inventory program under
			 section 2 of the Stem Cell Therapeutic and Research Act of 2005.
					(f)DefinitionIn
			 this Act, the term remote collection has the meaning given such
			 term in section 379(d)(2)(C) of the Public Health Service Act.
			
	
		September 28, 2010
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
